Citation Nr: 1450250	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and impulse control disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to September 2007.  

In May 2013, a Travel Board hearing was held at the New York, New York RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and impulse control disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2008, the RO denied service connection for an acquired psychiatric disorder because the record did not reflect that the Veteran had a current diagnosis of an acquired psychiatric disorder which either occurred in, or was caused by, service.

2.  A March 2008 rating decision denying service connection for an acquired psychiatric disorder is final.  The Veteran did not appeal that decision and no new and material evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  Evidence received since the March 2008 decision includes a diagnosis of bipolar disorder which may be related to service.


CONCLUSIONS OF LAW

1.  The March 2008 RO decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the previously-denied claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the RO denied service connection for an acquired psychiatric disorder in March 2008.  Evidence at the time included a July 2007 in-service reference to complaints of depression.  The Veteran did not appeal that decision and no new and material evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the March 2008 decision became final.

Since the prior denial of the claim in March 2008, recent evidentiary submissions have included additional VA and private medical treatment records, as well as the Veteran's own written and oral contentions.  In a May 2012 private psychiatric assessment report, a physician newly-diagnosed the Veteran with bipolar disorder.  In light of the in-service report of psychiatric symptoms and a psychiatric diagnosis not previously considered by the RO, the Board finds that new and material evidence to reopen service connection for an acquired psychiatric disorder has been received.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as the private psychiatric assessment report confirms a current diagnosis of a bipolar disorder which may be related to service, which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened.

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.  The appeal is granted to this extent.


REMAND

Having reopened the claim for an acquired psychiatric disorder, a remand is needed.  Specifically, while the Veteran underwent a VA mental health examination in February 2010, the examiner did not diagnose bipolar disorder; therefore, did not consider whether bipolar disorder may be related to service.  Further, the Veteran was diagnosed with both antisocial personality disorder and an impulse control disorder, not otherwise specified.  While there is some indication from the examiner's opinion that the impulse control disorder was related to a personality disorder, the examiner did not specifically render an opinion as to whether the impulse control disorder was related to service, to the personality disorder, or to some other cause.  Accordingly, remand for a new examination is required.

Further, a remand is necessary to obtain a number of outstanding documents.  First, the Veteran has advanced that he receives Social Security Administration (SSA) benefits related to his mental health.  As no documents related to these benefits have been associated with the record, on remand, all SSA records should be obtained and associated with the claims file.  Second, at the May 2013 Travel Board hearing, he testified that he was currently under the care of both a private therapist and a private psychologist.  He also indicated that he received other private mental health treatment after service.  On remand, the Veteran should be asked to provide information as to all private mental health treatment he received since separation from service, along with the required waiver forms.

Finally, the record indicates that the Veteran has received mental health treatment from VA medical centers (VAMC).  VAMC treatment documents associated with the record end in March 2010.  As such, the Board finds that the most recent VA treatment records should be obtained.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to any private mental health treatment he has received since separation from service.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.

2.  Obtain updated VAMC treatment records from the James J. Peters VAMC (Bronx) for the period from March 2010 to the present and from the NY Harbor HCS for the period from July 2012 to the present.

3.  Obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If identified records are not ultimately obtained, the Veteran should be notified.

4.  Schedule the Veteran for an examination to address the relationship, if any, between any identified mental disorders, including bipolar disorder and impulse control disorder, and service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.    

The examiner is asked to address the following:

a)  identify all current psychiatric disorder(s).  

b)  If a diagnosis of posttraumatic stress disorder (PTSD) is found, the examiner should is asked to determine (1) whether the stressor alleged by the Veteran at the May 2013 Travel Board hearing, that while in basic training he witnessed a fellow soldier attempt to hang himself in the barracks bathroom, occurred; (2) whether the alleged stressor was sufficient to produce PTSD; and (3) whether it is at least as likely as not (i.e., probability of 50 percent or more) that there is a link between the current symptomatology and the in-service stressor.

c)  For any other diagnosed psychiatric disorder, the examiner should opinion whether it is as likely as not 
(i.e., probability of 50 percent or more) that any such identified psychiatric disorder, including bipolar disorder and/or impulse control disorder, had its onset during active service or is otherwise related to service.  

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


